January 21, 2005


Mr. Thomas F. Nye
Brin & Brin, P.C.
1202 Third Street
Corpus Christi, TX 78404

Mr. Robert L. Galligan
Jones Galligan Key & Lozano
P. O. Drawer 1247
Weslaco, TX 78599-1247
Mr. William R. Edwards III
The Edwards Law Firm, L.L.P.
P.O. Box 480
Corpus Christi, TX 78403-0480

RE:   Case Number:  03-0949
      Court of Appeals Number:  13-99-00532-CV
      Trial Court Number:  C-4097-98-B

Style:      MILITARY HIGHWAY WATER SUPPLY CORPORATION
      v.
      FRANCISCA MORIN, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the  above-referenced  cause.   (Justice  Green  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |